Citation Nr: 0829493	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-02 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a separate compensable rating for erectile 
dysfunction secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  The veteran, appealed that decision, and the case 
was referred to the Board for appellate review.  

In February 2008, the veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d). 


FINDING OF FACT

The veteran has erectile dysfunction secondary to his 
service-connected diabetes mellitus. The veteran's erectile 
dysfunction is not characterized by deformity of the penis.

CONCLUSION OF LAW

A separate compensable rating for erectile dysfunction, in 
addition to the special monthly compensation for such 
disability, is not warranted.  38 U.S.C.A. §§ 1114(k), 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.350, 
4.14, 4.115(b), Note (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated July 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

As provided by the VA Schedule for Rating Disabilities, a 20 
percent rating is assigned for diabetes mellitus, under 
38 C.F.R. § 4.119, Diagnostic Code 7913, when the condition 
requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  Complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Note 1, following Diagnostic Code 7913.  

The veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus with retinopathy and erective dysfunction, 
with additional 10 percent ratings for diabetic neuropathy of 
each foot.  He is also receiving special monthly compensation 
for impotence (as loss of use of a creative organ) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO 
determined that a separate rating for impotence was 
inappropriate.  Diagnostic Code 7522 provides a 20 percent 
rating for penile deformity with loss of erectile power.  
38 C.F.R. § 4.115b.  There is no evidence that the veteran 
has a penile deformity or that his impotence is due to penile 
deformity.  In fact, a March 2007 VA examination indicated 
that the veteran's penis was normal.

The veteran's erectile dysfunction is secondary to his 
service-connected diabetes.  The veteran seeks a separate 
compensable rating for erectile dysfunction alone, in 
addition to the rating assigned for his diabetes and the 
special monthly compensation which has been awarded.  The 
rating schedule does not provide for such a rating in 
addition to the special monthly compensation.  In fact, that 
would constitute pyramiding, which is prohibited under 
38 C.F.R. § 4.14. 

In conclusion, the veteran seeks a benefit which is not 
available under the law, and the claim lacks legal merit.  
Hence, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

A separate compensable rating for erectile dysfunction in 
addition to special monthly compensation for such disability 
is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


